Acknowledgment
The amendment filed on December 16, 2021, responding to the Office Action mailed on September 17, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-15 and 17-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose a method of manufacturing a display device, the method comprising: providing an inorganic layer on a carrier substrate;  providing a first flexible substrate on the inorganic layer;  providing a first shielding layer including a metal on the first flexible substrate;  providing a first barrier layer on the first shielding layer; and  providing a thin film transistor layer on the first barrier layer,  wherein the inorganic layer comprises at least one material selected from silicon nitride (SiNx), silicon oxide (SiOx), and silicon oxynitride (SiOxNy), and wherein a thickness of the inorganic layer is in a range from about 10 Å to about 6000 Å. 
Regarding claim 11 the prior art does not disclose a method of manufacturing a display device, the method comprising:  providing a dipole-removing layer on a carrier substrate;  providing a flexible substrate on the dipole-removing layer;  providing a barrier layer on the flexible substrate; and  providing a thin film transistor layer on the barrier layer,  wherein the dipole-removing layer comprises an inorganic material, and wherein a thickness of the dipole-removing layer is in a range from about 10 Å to about 6000 Å.
Regarding claim 15 the prior does not teach the device of claim 15, comprising a first shielding layer disposed between the first flexible substrate and the first barrier layer.
Regarding claim 20 the prior does not teach the device of claim 20, wherein the inorganic material comprises at least one material selected from silicon nitride (SiNx), silicon oxide (SiOx), and silicon oxynitride (SiOxNy).
Claims 2-10, 12-14 and 17-19 depend directly or indirectly on claims 1, 11 or 15 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893